         Case 1:19-cv-10436-ER Document 31 Filed 06/16/20 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK



PATRICE CHAMBERS, on behalf of herself
and all others similarly situated,                  Civil Action No. 19-cv-10436

                          Plaintiff,

       vs.                                          SECOND NOTICE OF SUPPLEMENTAL
                                                    AUTHORITY IN SUPPORT OF
HSBC BANK USA, N.A.                                 OPPOSITION TO MOTION TO DISMISS

                          Defendant.



       Plaintiff Patrice Chambers respectfully submits the five attached decisions as

supplemental authority in support of Plaintiff’s Opposition to Motion to Dismiss (ECF No.

26). See Ex. A (Coleman v. Alaska USA Federal Credit Union, No. 3:19-cv-0229-HRH (D.

Alaska, April 14, 2020)); Ex. B (McMurrin v. America First Credit Union, No. 190909065 CN

(3d Dist. Salt Lake Cty Utah May 5, 2020)); Ex. C (Romohr v. The Tennessee Credit Union, No.

19-1542-BC (Davidson Co. Tenn. Chancery Court May 19, 2020)); Ex. D (Vocaty v. Great

Lakes Credit Union, No 19-L-727 (Lake Cty. Cir., Ill. June 3, 2020)); and Ex. E (Duncan v.

BancFirst, No. CJ-2020-348 (Dist. Okla. Cty. June 3, 2020)).

       In addition to the numerous other decisions previously cited by Plaintiff, in which courts

denied motions to dismiss substantially similar claims (see ECF Nos. 26 & 27), several more

courts have recently denied motions to dismiss claims challenging financial institutions’ practice

of assessing multiple insufficient funds fees (“NSF Fees”) on an item.

       In Young v. The Washington Trust Co., 1:19-cv-00524-WES-PAS (D.R.I.) (June 2,

2020), attached as Exhibit A, the court denied a motion to dismiss claims challenging conduct


                                                1
          Case 1:19-cv-10436-ER Document 31 Filed 06/16/20 Page 2 of 4




nearly identical to the allegations in this case: “the Court concludes that Plaintiff’s allegations

plausibly give rise to an entitlement of relief, and thus survive a Rule 12(b)(6) challenge.” Id. at

June 2, 2020 Text Order.

        Second, in McMurrin v. America First Credit Union, No. 190909065 CN (3d Dist. Salt

Lake Cty Utah May 5, 2020), attached as Exhibit B, the plaintiff brought claims for breach of

contract and breach of the implied covenant of good faith and fair dealing, alleging the credit

union’s practice of assessing multiple NSF Fees on an item breached its contractual promise to

charge, at most, a single fee per item. The court denied the motion to dismiss, finding the

plaintiff’s allegations were sufficient to state claims. Id.

        Third, in Romohr v. The Tennessee Credit Union, No. 19-1542-BC (Davidson Co. Tenn.

Chancery Court May 19, 2020), attached as Exhibit C, the court considered the same multiple

NSF practice Plaintiff challenges here. After reviewing the operative contract documents, the

court found that, like here, “there is no definition of ‘item’ in the Account Agreement or Fee

Schedule, and that does lend some ambiguity to the analysis of whether or not an authorized

ACH is one item, or is an item each time it is submitted. The Fee Schedule does not clarify this

ambiguity because it just says ‘Non-Sufficient Funds (NSF): $32 (all types).’” Id. at 5-6. The

court therefore held that “[g]iven the standard applicable to . . . motions to dismiss, and the

subject agreement, with its associated ambiguity, the Court denies TCU’s motion to dismiss

[plaintiff’s] breach of contract claim.” Id. at 6.

        The Romohr court also denied the credit union’s motion to dismiss the plaintiff’s claim

for unjust enrichment, stating “[w]hile the Court agrees with [defendant] that [plaintiff] cannot

succeed on both a breach of contract and an unjust enrichment claim, since the latter is a quasi-




                                                     2
         Case 1:19-cv-10436-ER Document 31 Filed 06/16/20 Page 3 of 4




contract claim assuming the absence of a contract, the Court sees them as pled in the alternative

and will allow this second claim to proceed.” Id. at 7.

       Fourth, in Vocaty v. Great Lakes Credit Union, No 19-L-727 (Lake Cty. Cir., Ill. June 3,

2020), attached as Ex. D, the court denied a motion to dismiss on an identical claim, holding:

“As to the NSF for assessing fees each time a merchant submits a single charge to be paid, there

is no language within the contract that unambiguously authorizes multiple charges. The term ‘per

item’ is not defined and taking plaintiff’s allegations to be true, a trier of fact could reasonably

infer that “item” is defined by the initial charge made by [the credit union’s] customer, not each

time a merchant submits it to [the credit union].” Id. at § 3.

       Fifth, in Duncan v. BancFirst, No. CJ-2020-348 (Dist. Okla. Cty. June 3, 2020), attached

as Ex. E, the court denied a motion to dismiss an identical claim because “resolution of the

Parties’ dispute will require the Court to not only examine ‘the language of the entire

agreement’, but also to apply the relevant statutes and rules that were incorporated therein,

including the NACHA Operating Rules and the Electronic Funds Process Act. There may or may

not be an ambiguity with regard to the phrase ‘drawing an item’.” Id. ¶ 10.

       This Court should adopt the reasoning in the foregoing cases and should deny

Defendant’s Motion to Dismiss Plaintiff’s Complaint.



                                               Respectfully submitted,



Dated: June 16, 2020                           /s/ David M. Berger

                                               David M. Berger
                                               Eric H. Gibbs
                                               GIBBS LAW GROUP, LLP
                                               501 14th Street, Suite 1110

                                                  3
Case 1:19-cv-10436-ER Document 31 Filed 06/16/20 Page 4 of 4




                           Oakland, CA 94612
                           (510) 350-9700
                           ehg@classlawgroup.com
                           dmb@classlawgroup.com

                           John A. Kehoe (JK-4589)
                           KEHOE LAW FIRM, P.C.
                           41 Madison Avenue, 31st Floor
                           New York, NY 10010
                           (212) 804-7700
                           jkehoe@kehoelawfirm.com

                           Jeffrey Kaliel
                           Kaliel PLLC
                           1875 Connecticut Avenue NW, 10th Floor
                           Washington, DC 20009
                           202-350-4783
                           jkaliel@kalielpllc.com

                           Counsel for Plaintiffs and the Proposed Classes




                              4
